UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 17-2019

                        UNITED STATES OF AMERICA, ex rel.
                                  JANE DOE

                                             v.

             HEART SOLUTION PC; BIOSOUND MEDICAL SERVICES;
               KIRTISH N. PATEL; NIMESH PATEL; NITA K. PATEL

                              Heart Solution PC, Nita K. Patel,
                                                         Appellants
                               (D.N.J. No. 2-14-cv-03644)

Present: JORDAN, ROTH and STEARNS*, Circuit Judges

       1. Motion by Appellee USA to Clarify Opinion to Affirm District Court’s Ruling
          on False Claims Act and Common Law Fraud Damages;

       2. Unopposed Motion by Appellants for 45 Day Extension of Time to File
          Petition for Rehearing and/or Rehearing En Banc.

                                                        Respectfully,
                                                        Clerk/lmr

_________________________________ORDER________________________________
The foregoing motions are considered. The Opinion issued March 14, 2019 is
VACATED, a revised opinion will be filed contemporaneously with this order. The
revised opinion does not affect the judgment. The parties’ request for an extension of
time to file a petition for rehearing is GRANTED. Any petition for rehearing must be
filed within (45) forty-five days from the date of this order. No further extensions will be
granted to either party.
                                                          By the Court,

                                                        s/ Jane R. Roth
                                                        Circuit Judge
Dated: May 3, 2019
Lmr/cc: Paul B. Brickfield
Timothy J. McInnis
Charles Graybow
Mark E. Cedrone

*
 Honorable Richard G. Stearns, District Judge for the District of Massachusetts, sitting
by designation.